DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 21-34 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/19/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 21, 24, 26, 29, 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Jeong (US# 2018/0192009).

	RE Claim 1, Kim discloses a method comprising: 
	Based on a trigger event (See Kim [0497] – i.e. based on scheduled start time), sending by a user device of plurality of user devices associated with an Internet Protocol (IP) multicast group (See Kim FIG 9; [0129]), a first packet of a plurality of packets, wherein the first packet comprises an indication configured to start an IP multicast communication session (See Kim FIG 9; [0167]-[0178] – MBMS session start); 
	sending, via the IP multicast communication session, one or more subsequent packets of the plurality of packets comprising subsequent content (See Kim FIG 9; [0167]-[0178] – receiving MBMS data); 
	sending, via the IP multicast communication session, a second packet of the plurality of packets, wherein the second packet comprises an indication configured to end the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message); and
	causing, based on the indication configured to end the IP multicast communication session, termination of the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – stopping MBMS session based on MBMS session stop message).
	Kim does not specifically disclose 
	The first packet, subsequent content packets, and the second packet comprising content indicative of the trigger event.
	However, Jeong teaches of a first packet, subsequent content packets, and a second packet comprising content indicative of the trigger event (See Jeong Abstract; Summary; [0077] – based on detected motion (trigger event), starting live streaming of the video of the motion (trigger event) until the motion stops, ending the live stream).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast transmission system, as disclosed in Kim, wherein the first packet, subsequent content packets, and the second packet comprises content indicative of the trigger event, as taught in Jeong. One is motivated as such in order to provide better interactivity with A/V devices which can improve security (See Jeong Background; Summary).

	RE Claim 4, Kim, modified by Jeong, discloses a method, as set forth in claim 1 above, wherein the trigger event comprises one or more of detecting a motion associated with a second user device (See Jeong Abstract; Summary; [0077] – based on detected motion (trigger event)), detecting an interaction associated with the second user device, or determining that a threshold associated with the second user device is satisfied.

	RE Claim 21, Kim discloses an apparatus, comprising: 
	One or more processors (See Kim FIG 20); and
	Memory storing processor-executable instructions (See Kim FIG 20) that, when executed by the one or more processors, cause the apparatus to:
	Based on a trigger event (See Kim [0497] – i.e. based on scheduled start time), send by a user device of plurality of user devices associated with an Internet Protocol (IP) multicast group (See Kim FIG 9; [0129]), a first packet of a plurality of packets, wherein the first packet comprises an indication configured to start an IP multicast communication session (See Kim FIG 9; [0167]-[0178] – MBMS session start); 
	send, via the IP multicast communication session, one or more subsequent packets of the plurality of packets comprising subsequent content (See Kim FIG 9; [0167]-[0178] – receiving MBMS data); 
	send, via the IP multicast communication session, a second packet of the plurality of packets, wherein the second packet comprises an indication configured to end the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message); and
	cause, based on the indication configured to end the IP multicast communication session, termination of the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – stopping MBMS session based on MBMS session stop message).
	Kim does not specifically disclose 
	The first packet, subsequent content packets, and the second packet comprising content indicative of the trigger event.
	However, Jeong teaches of a first packet, subsequent content packets, and a second packet comprising content indicative of the trigger event (See Jeong Abstract; Summary; [0077] – based on detected motion (trigger event), starting live streaming of the video of the motion (trigger event) until the motion stops, ending the live stream).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast transmission system, as disclosed in Kim, wherein the first packet, subsequent content packets, and the second packet comprises content indicative of the trigger event, as taught in Jeong. One is motivated as such in order to provide better interactivity with A/V devices which can improve security (See Jeong Background; Summary).

	RE Claim 24, Kim, modified by Jeong, discloses an apparatus, as set forth in claim 21 above, wherein the trigger event comprises one or more of detecting a motion associated with a second user device (See Jeong Abstract; Summary; [0077] – based on detected motion (trigger event)), detecting an interaction associated with the second user device, or determining that a threshold associated with the second user device is satisfied.

	RE Claim 26, Kim discloses one or more computer-readable media storing processor-executable instructions that, when executed by at least one processor (See Kim FIG 20), cause the at least one processor to:  
	Based on a trigger event (See Kim [0497] – i.e. based on scheduled start time), a first packet of a plurality of packets, wherein the first packet comprises an indication configured to start an IP multicast communication session (See Kim FIG 9; [0167]-[0178] – MBMS session start); 
	send, via the IP multicast communication session, one or more subsequent packets of the plurality of packets comprising subsequent content (See Kim FIG 9; [0167]-[0178] – receiving MBMS data); 
	send, via the IP multicast communication session, a second packet of the plurality of packets, wherein the second packet comprises an indication configured to end the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message); and
	cause, based on the indication configured to end the IP multicast communication session, termination of the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – stopping MBMS session based on MBMS session stop message).
	Kim does not specifically disclose 
	The first packet, subsequent content packets, and the second packet comprising content indicative of the trigger event.
	However, Jeong teaches of a first packet, subsequent content packets, and a second packet comprising content indicative of the trigger event (See Jeong Abstract; Summary; [0077] – based on detected motion (trigger event), starting live streaming of the video of the motion (trigger event) until the motion stops, ending the live stream).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast transmission system, as disclosed in Kim, wherein the first packet, subsequent content packets, and the second packet comprises content indicative of the trigger event, as taught in Jeong. One is motivated as such in order to provide better interactivity with A/V devices which can improve security (See Jeong Background; Summary).

	RE Claim 29, Kim, modified by Jeong, discloses one or more computer-readable media, as set forth in claim 26 above, wherein the trigger event comprises one or more of detecting a motion associated with a second user device (See Jeong Abstract; Summary; [0077] – based on detected motion (trigger event)), detecting an interaction associated with the second user device, or determining that a threshold associated with the second user device is satisfied.

	RE Claim 31, Kim discloses a system, comprising: 
	A computing device (See Kim FIG 20) configured to:
	Based on a trigger event (See Kim [0497] – i.e. based on scheduled start time), send by a user device of plurality of user devices associated with an Internet Protocol (IP) multicast group (See Kim FIG 9; [0129]), a first packet of a plurality of packets, wherein the first packet comprises an indication configured to start an IP multicast communication session (See Kim FIG 9; [0167]-[0178] – MBMS session start); 
	send, via the IP multicast communication session, one or more subsequent packets of the plurality of packets comprising subsequent content (See Kim FIG 9; [0167]-[0178] – receiving MBMS data); 
	send, via the IP multicast communication session, a second packet of the plurality of packets, wherein the second packet comprises an indication configured to end the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – MBMS session stop message); and
	cause, based on the indication configured to end the IP multicast communication session, termination of the IP multicast communication session (See Kim FIG 10; [0164], [0183]-[0194] – stopping MBMS session based on MBMS session stop message); and
	a user device configured to:
	receive the first packet of the plurality of packets (See Kim FIG 9 - UE).
	Kim does not specifically disclose 
	The first packet, subsequent content packets, and the second packet comprising content indicative of the trigger event.
	However, Jeong teaches of a first packet, subsequent content packets, and a second packet comprising content indicative of the trigger event (See Jeong Abstract; Summary; [0077] – based on detected motion (trigger event), starting live streaming of the video of the motion (trigger event) until the motion stops, ending the live stream).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast transmission system, as disclosed in Kim, wherein the first packet, subsequent content packets, and the second packet comprises content indicative of the trigger event, as taught in Jeong. One is motivated as such in order to provide better interactivity with A/V devices which can improve security (See Jeong Background; Summary).

	RE Claim 34, Kim, modified by Jeong, discloses a system, as set forth in claim 31 above, wherein the trigger event comprises one or more of detecting a motion associated with a second user device (See Jeong Abstract; Summary; [0077] – based on detected motion (trigger event)), detecting an interaction associated with the second user device, or determining that a threshold associated with the second user device is satisfied.

Claims 3, 23, 28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Jeong (US# 2018/0192009) and Bonta et al. (US# 2012/0144445 hereinafter referred to as Bonta).

	RE Claim 3, Kim, modified by Jeong, discloses a method, as set forth in claim 1 above. Kim, modified by Jeong, does not specifically disclose further comprising: 
	receiving, from a second user device, a discovery request; and 
	sending, based on the discovery request, a message configured to cause the second user device to be associated with the IP multicast group.
	However, Bonta teaches of
	receiving, from a second user device, a discovery request (See Bonta [0122] – i.e. AVMS discovery); and 
	sending, based on the discovery request, a message configured to cause the second user device to be associated with the IP multicast group (See Bonta [0122] –sending message in response to have second device join multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast transmission system, as disclosed in Kim, comprising receiving, from a second user device, a discovery request; and 
	sending, based on the discovery request, a message configured to cause the second user device to be associated with the IP multicast group, as taught in Bonta. One is motivated as such in order to provide live multimedia content to multiple users while reducing overall system bandwidth (See Bonta Background).

	RE Claim 23, Kim, modified by Jeong, discloses an apparatus, as set forth in claim 21 above. Kim, modified by Jeong, does not specifically disclose wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to:  
	receive, from a second user device, a discovery request; and 
	send, based on the discovery request, a message configured to cause the second user device to be associated with an IP multicast group.
	However, Bonta teaches of
	receiving, from a second user device, a discovery request (See Bonta [0122] – i.e. AVMS discovery); and 
	sending, based on the discovery request, a message configured to cause the second user device to be associated with the IP multicast group (See Bonta [0122] –sending message in response to have second device join multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast transmission system, as disclosed in Kim, comprising receiving, from a second user device, a discovery request; and 
	sending, based on the discovery request, a message configured to cause the second user device to be associated with the IP multicast group, as taught in Bonta. One is motivated as such in order to provide live multimedia content to multiple users while reducing overall system bandwidth (See Bonta Background).

	RE Claim 28, Kim, modified by Jeong, discloses one or more computer-readable media, as set forth in claim 26 above. Kim, modified by Jeong, does not specifically disclose processor-executable instructions, when executed by the at least one processor, cause the at least one processor to:  
	receive, from a second user device, a discovery request; and 
	send, based on the discovery request, a message to cause the second user device to be associated with an IP multicast group.
	However, Bonta teaches of
	receiving, from a second user device, a discovery request (See Bonta [0122] – i.e. AVMS discovery); and 
	sending, based on the discovery request, a message to cause the second user device to be associated with the IP multicast group (See Bonta [0122] –sending message in response to have second device join multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast transmission system, as disclosed in Kim, comprising receiving, from a second user device, a discovery request; and 
	sending, based on the discovery request, a message to cause the second user device to be associated with the IP multicast group, as taught in Bonta. One is motivated as such in order to provide live multimedia content to multiple users while reducing overall system bandwidth (See Bonta Background).

	RE Claim 33, Kim, modified by Jeong, discloses a system, as set forth in claim 31 above. Kim, modified by Jeong, does not specifically disclose wherein the computing device is configured to: 
	receive, from a second user device, a discovery request; and 
	send, based on the discovery request, a message to cause the second user device to be associated with an IP multicast group.
	However, Bonta teaches of
	receiving, from a second user device, a discovery request (See Bonta [0122] – i.e. AVMS discovery); and 
	sending, based on the discovery request, a message to cause the second user device to be associated with the IP multicast group (See Bonta [0122] –sending message in response to have second device join multicast group).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicast transmission system, as disclosed in Kim, comprising receiving, from a second user device, a discovery request; and 
	sending, based on the discovery request, a message to cause the second user device to be associated with the IP multicast group, as taught in Bonta. One is motivated as such in order to provide live multimedia content to multiple users while reducing overall system bandwidth (See Bonta Background).

Claims 2, 22, 27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Jeong (US# 2018/0192009) and Chen et al. (US# 2008/0274759 hereinafter referred to as Chen).

	RE Claim 2, Kim, modified by Jeong, discloses a method, as set forth in claim 1 above. Kim, modified by Jeong, does not specifically disclose wherein the user device is associated with a codec, and processing the first content, wherein processing the first content comprises one or more of encoding or decoding at least a portion of the first content based on the codec.
	However, Chen teaches of wherein the user device is associated with a codec (See Chen [0034], [0067] – capabilities such as encoding and decoding), and processing the first content comprises one or more of encoding or decoding at least a portion of the first content based on the codec (See Chen [0034], [0067] – processing multicast multimedia content such as decoding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Jeong, wherein the user device is associated with a codec, and processing the first content comprises one or more of encoding or decoding at least a portion of the first content based on the codec, as taught in Chen. One is motivated as such in order to obtain and utilize received multimedia data (See Chen [0034], [0067]).

	RE Claim 22, Kim, modified by Jeong, discloses an apparatus, as set forth in claim 21 above. Kim, modified by Jeong, does not specifically disclose processing the content, wherein processing the first content comprises one or more of encoding or decoding at least a portion of the content based on the codec.
	However, Chen teaches of wherein the user device is associated with a codec (See Chen [0034], [0067] – capabilities such as encoding and decoding), and processing the content comprises one or more of encoding or decoding at least a portion of the content based on the codec (See Chen [0034], [0067] – processing multicast multimedia content such as decoding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Jeong, wherein the user device is associated with a codec, and processing the content comprises one or more of encoding or decoding at least a portion of the content based on the codec, as taught in Chen. One is motivated as such in order to obtain and utilize received multimedia data (See Chen [0034], [0067]).

	RE Claim 27, Kim, modified by Jeong, discloses one or more computer-readable media, as set forth in claim 26 above. Kim, modified by Jeong, does not specifically disclose processing the content, wherein processing the first content comprises one or more of encoding or decoding at least a portion of the content based on the codec.
	However, Chen teaches of wherein the user device is associated with a codec (See Chen [0034], [0067] – capabilities such as encoding and decoding), and processing the content comprises one or more of encoding or decoding at least a portion of the content based on the codec (See Chen [0034], [0067] – processing multicast multimedia content such as decoding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Jeong, wherein the user device is associated with a codec, and processing the content comprises one or more of encoding or decoding at least a portion of the content based on the codec, as taught in Chen. One is motivated as such in order to obtain and utilize received multimedia data (See Chen [0034], [0067]).

	RE Claim 32, Kim, modified by Jeong, discloses a system, as set forth in claim 31 above. Kim, modified by Jeong, does not specifically disclose wherein the user device is associated with a codec, and processing the content, wherein processing the first content comprises one or more of encoding or decoding at least a portion of the content based on the codec.
	However, Chen teaches of wherein the user device is associated with a codec (See Chen [0034], [0067] – capabilities such as encoding and decoding), and processing the content comprises one or more of encoding or decoding at least a portion of the content based on the codec (See Chen [0034], [0067] – processing multicast multimedia content such as decoding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Jeong, wherein the user device is associated with a codec, and processing the content comprises one or more of encoding or decoding at least a portion of the content based on the codec, as taught in Chen. One is motivated as such in order to obtain and utilize received multimedia data (See Chen [0034], [0067]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Jeong (US# 2018/0192009), Chen et al. (US# 2008/0274759 hereinafter referred to as Chen), and Nishida et al. (US# 2012/0270574 hereinafter referred to as Nishida).

	RE Claim 5, Kim, modified by Jeong and Chen, discloses a method, as set forth in claim 2 above, wherein processing the multimedia content 3426141.0311U1comprises automatically processing, based on the first packet, the multimedia content (See Kim FIG 9 – receiving and processing multimedia content).
	Kim, modified by Jeong and Chen, does not specifically disclose wherein the first packet comprises the multimedia content.
	However, Nishida teaches of wherein the first packet comprises the multimedia content (See Nishida [0034]-[0035] – including session start signal w/user data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Jeong and Chen, wherein the first packet comprises the multimedia content, as taught in Nishida. One is motivated as such in order to help preferentially process data transmissions (See Nishida Background; Summary).

	RE Claim 6, Kim, modified by Jeong, Chen, and Nishida, discloses a method, as set forth in claim 5 above, wherein processing the multimedia content comprises one or more of decoding, rendering, playing, or recording the multimedia content (See Jeong Summary; [0151] – recording video data).

Claims 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2016/0249266 hereinafter referred to as Kim) in view of Jeong (US# 2018/0192009) and Nishida et al. (US# 2012/0270574 hereinafter referred to as Nishida).

	RE Claim 25, Kim, modified by Jeong, discloses an apparatus, as set forth in claim 21 above, wherein processing the multimedia content 3426141.0311U1comprises automatically processing, based on the first packet, the multimedia content (See Kim FIG 9 – receiving and processing multimedia content); and
	wherein processing the multimedia content comprises one or more of decoding, rendering, playing, or recording the multimedia content (See Jeong Summary; [0151] – recording video data).
	Kim, modified by Jeong, does not specifically disclose wherein the first packet comprises the multimedia content.
	However, Nishida teaches of wherein the first packet comprises the multimedia content (See Nishida [0034]-[0035] – including session start signal w/user data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Jeong, wherein the first packet comprises the multimedia content, as taught in Nishida. One is motivated as such in order to help preferentially process data transmissions (See Nishida Background; Summary).

	RE Claim 30, Kim, modified by Jeong, discloses one or more computer-readable media, as set forth in claim 26 above, wherein processing the multimedia content 3426141.0311U1comprises automatically processing, based on the first packet, the multimedia content (See Kim FIG 9 – receiving and processing multimedia content); and
	wherein processing the multimedia content comprises one or more of decoding, rendering, playing, or recording the multimedia content (See Jeong Summary; [0151] – recording video data).
	Kim, modified by Jeong, does not specifically disclose wherein the first packet comprises the multimedia content.
	However, Nishida teaches of wherein the first packet comprises the multimedia content (See Nishida [0034]-[0035] – including session start signal w/user data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multicasting system, as disclosed in Kim, modified by Jeong, wherein the first packet comprises the multimedia content, as taught in Nishida. One is motivated as such in order to help preferentially process data transmissions (See Nishida Background; Summary).



Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Jeong reference).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477